DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
1.	Some of the Information Disclosure Statements of 1 November 2019 are duplicate copies. Those that are duplicates are struck through with an “X”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2.	Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pfenniger et al., US 6,988,777 (the present application claims priority to numerous child applications, the earliest parent application with support for the claimed subject matter is application number 12/751,109 now US 7,975,346, filed 17 June 2011).
Pfenniger et al. disclose the claimed invention including a head (1) comprising a base structure having a front surface (front surface of 1, see also annotated Figures 5a-5b below), a cleaning element carrier at least partially suspended above the front surface of the base structure so that at least a portion of the cleaning element carrier is movable relative to the base structure in a direction towards the front surface of the base structure (2; elastic carrier described in Column 2 Lines 4-6, 21-24, 34-44; there is a cutout 7 so that the carrier is movable relative to the base in a direction towards the base, see Figures of various embodiments), the cleaning element carrier comprising a first segment and a second segment that are separated by a gap (see annotated Figures 5a-5b below, also Figures 6a-7b and 9a-9b for other embodiments having two segments separated by a gap), a plurality of bristle tufts extending from the first and second segments of the cleaning element carrier (3), and a central cleaning element extending from the front surface of the base structure and through the gap between the first and second segments of the cleaning element carrier (18 and 19; or 20). Regarding claim 2, the head extends along a longitudinal axis, wherein the gap between the first and second segments is located on the longitudinal axis (see Figures 5a-5b). Regarding claim 3, the plurality of bristle tufts terminate in first free ends at a first height from the front surface of the base structure (Figure 5a) and the central cleaning element terminates in a second free end at a second height from the front surface of the base structure (Figure 5a), wherein a difference between the first and second heights is varied during movement of the cleaning element carrier in the direction toward the front surface of the base structure (due to the elastic nature of the carrier 2 and cutout 7, Column 2 Lines 4-6, 21-24, 34-44). Regarding claim 4, the cleaning element carrier is supported above the base structure by at least one pod extending from the 

[AltContent: textbox (a plane of a row of tufts)][AltContent: arrow][AltContent: connector][AltContent: textbox (gap)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (first and second segments)][AltContent: arrow][AltContent: textbox (front surface of base)][AltContent: arrow]
    PNG
    media_image1.png
    640
    610
    media_image1.png
    Greyscale



3.	Claim(s) 1-2, 9-10, 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hegemann, US 5,407,254.
	Hegemann discloses the claimed invention including a head comprising a base structure having a front surface (base structure is 11, see Figures 1 and 3a-3d to view the front surface), a cleaning element carrier at least partially suspended above the front surface of the base structure so that at least a portion of the cleaning element carrier is movable relative to the base structure in a direction towards the front surface of the base structure (cleaning element carrier includes segments 14 and 16, shown suspended above and to the side of the front surface of the base structure in Figures 3a-3d and are movable relative to the base structure in .
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,685,703 to Dellenbach discloses many of the limitations of the claims, including segments (the left and right most segments of 15) that are suspended above a top surface of a base structure (the head end of 11), a central cleaning element that extends from the base structure through a gap between the segments (the central most bristles 14, extends from 11 as shown in Figure 2). In Dellenbach, the bristles are not arranged in tufts.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg